Exhibit 10.ii.ee.

Buenos Aires, March 2, 2010

Messrs.

Cargill S.A.C.I.

Av. L. N. Alem 928 Piso 2

Ciudad Autónoma de Buenos Aires

Dear Sirs:

We are addressing you regarding the meetings recently held where your purpose,
and interest, was expressed to increase cereal origination assuming the
administration of the processes related to their procurement as well as our
purpose and interest, in general, to remove from us the administration of the
processes related to the procurement and reception of the cereal originated in
the transactions made with customers in which our company delivers fertilizes
and receives as consideration cereal grain, particularly, with the possibility
that our Company may get in advance money for the development of its business
irrespective of the date agreed for grain delivery by its customer. Therefore
and consequently our Company offers and puts for your consideration the
possibility to assign by two (2) years all the Bargain and Sale Cereal’s Grains
Agreements (boletos de compraventa de cereales) subscribed with its customers by
virtue of which Mosaic de Argentina S.A. delivers fertilizers and receives as
consideration cereal grain. The assignment in your favor would be made under
such particular conditions to be timely agreed for each transaction. The price
would be the correspondent to the Bargain and Sale Cereals Grain Agreement to be
assigned and its related invoices having you to realize the payment of the price
by means of a deposit/transfer to the Account Nr……………., at Bank …………………, located
at ………….´.

Likewise we would pay to you a commission for administration of two per cent (2
%) calculated on ninety with fifty per cent (90,50 %) of the price of transfer
and an interest calculated on the basis of the application on the price of the
transfer of the rate of interest of eight per cent per year for a term of 10
days in available operations or for 30 days in the future operations. Rates of
interest will be checked by the Parties every six months Subscription by both
parties of the first assignment of the Bargain and Sale Cereal´s Grains
Agreement (Boleto de compraventa de Cereales) as from the day: ……….will be
considered to all effects acceptance of this offer.

Of being this offer accepted, it will be able to be rescinded by any of the
Parties without expression of reason and with a not minor anticipation of
hundred eighty days (180) days, without it generates right to indemnification of
no species.

Without another individual, we greet him very attentively.

Sincerely yours,

Mosaic de Argentina S.A.